UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A AMENDMENT NO.1 TO FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number: 0-24796 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0438382 (State or other jurisdiction of incorporation and organization) (IRS Employer Identification No.) Clarendon House, Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-296-1431 Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for each shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of July 30, 2007 Class A Common Stock, par value $0.08 34,639,921 Class B Common Stock, par value $0.08 6,312,839 THIS PAGE INTENTIONALLY LEFT BLANK EXPLANATORY NOTE This is Amendment No. 1 to the Form 10-Q for the period ended June 30, 2007 of Central European Media Enterprises Ltd., as originally filed on August 2, 2007. We are filing this Amendment No. 1 to correct the classification of certain provisions for legal contingencies, which had previously been reported as non-operating expenses within our condensed Consolidated Statement of Operations and are now being reported as operating expenses. This modification resulted in changes in Item 1. Financial Statements, where the condensed consolidated statements of operations for the six months ended June 30, 2007 has been amended, and in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, where the analysis of Corporate Operating Costs, Operating Income and Other Expense for the six months ended June 30, 2007 has been amended. We have not otherwise updated this Quarterly Report on Form 10-Q/A to modify disclosures in the Quarterly Report on Form 10-Q for the period ended June 30, 2007 for events occurring subsequent to the original August 2, 2007 filing date; and except for the modifications referred to in the preceding paragraph, it continues to speak as of August 2, 2007. CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. FORM 10-Q/A AMENDMENT NO.1 TO FORM 10-Q For the quarterly period ended June 30, 2007 INDEX Page Part I. Financial information Item 1. Financial Statements Condensed consolidated Balance Sheets as at June 30, 2007 and December 31, 2006, 2 Condensed consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007, as restated , and 2006 4 Condensed consolidated Statements of Shareholders' Equity for the Six Months Ended June 30, 2007 and 2006 6 Condensed consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 7 Notes to the condensed consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 41 Part II. Other Information Item 6. Exhibits 83 Signatures 84 Exhibit Index 85 Page 1 Index Part I.Financial Information Item 1.Financial Statements CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s) (Unaudited) June 30, 2007 December 2006 ASSETS Current assets Cash and cash equivalents $ 116,662 $ 145,904 Restricted cash (Note 6) 1,174 4,954 Accounts receivable (net of allowance) (Note 7) 180,059 152,505 Income taxes receivable 4,766 3,053 Program rights, net 62,182 59,645 Other current assets (Note 8) 61,755 47,555 Total current assets 426,598 413,616 Non-current assets Investments 16,563 19,214 Property, plant and equipment, net (Note 9) 130,181 115,805 Program rights, net 85,715 76,638 Goodwill (Note 4) 922,739 905,580 Broadcast licenses, net (Note 4) 210,881 198,730 Other intangible assets, net (Note 4) 88,464 71,942 Other non-current assets (Note 8) 19,151 17,475 Total non-current assets 1,473,694 1,405,384 Total assets $ 1,900,292 $ 1,819,000 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s) (Unaudited) June 30, 2007 December 2006 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (Note 10) $ 141,640 $ 119,717 Duties and other taxes payable 35,845 31,707 Income taxes payable 13,483 12,434 Credit facilities and obligations under capital leases (Note 11) 12,433 13,057 Dividends payable to minority shareholders in subsidiaries 5,513 - Deferred consideration – Croatia - 4,010 Deferred consideration – Ukraine 1,060 200 Deferred tax 4,263 1,836 Total current liabilities 214,237 182,961 Non-current liabilities Credit facilities and obligations under capital leases (Note 11) 5,802 6,359 Senior Notes (Note 5) 533,424 487,291 Income taxes payable 5,072 3,000 Deferred tax 63,292 58,092 Other non-current liabilities 3,885 19,342 Total non-current liabilities 611,475 574,084 Commitments and contingencies (Note 18) Minority interests in consolidated subsidiaries 21,556 26,189 SHAREHOLDERS' EQUITY: Nil shares of Preferred Stock of $0.08 each (December 31, 2006 – nil) - - 34,639,921 shares of Class A Common Stock of $0.08 each (December 31, 2006 – 34,412,138) 2,771 2,753 6,312,839 shares of Class B Common Stock of $0.08 each (December 31, 2006 – 6,312,839) 505 505 Additional paid-in capital 936,730 931,108 Accumulated deficit (609 ) (31,730 ) Accumulated other comprehensive income / (loss) 113,627 133,130 Total shareholders’ equity 1,053,024 1,035,766 Total liabilities and shareholders’ equity $ 1,900,292 $ 1,819,000 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 (as restated, see Note 2) 2006 Net revenues $ 216,284 $ 156,589 $ 364,196 $ 276,343 Operating costs 30,944 26,042 56,601 49,014 Cost of programming 82,773 52,850 149,126 101,268 Depreciation of station property, plant and equipment 7,680 6,059 14,579 11,761 Amortization of broadcast licenses and other intangibles (Note 4) 5,165 4,620 10,327 8,952 Cost of revenues 126,562 89,571 230,633 170,995 Station selling, general and administrative expenses 15,699 14,541 31,480 28,707 Corporate operating costs 7,444 7,696 22,217 15,677 Impairment charge - 748 - 748 Operating income 66,579 44,033 79,866 60,216 Interest income 1,732 1,741 3,146 3,194 Interest expense (19,438 ) (11,337 ) (30,834 ) (21,855 ) Foreign currency exchange loss, net (2,116 ) (20,625 ) (5,252 ) (31,487 ) Change in fair value of derivatives (Note 12) 7,528 (1,876 ) 12,052 (1,876 ) Other (expense) / income (546 ) 167 (790 ) (381 ) Income before provision for income taxes, minority interest, equity in loss of unconsolidated affiliates and discontinued operations 53,739 12,103 58,188 7,811 Provision for income taxes (13,419 ) (3,582 ) (18,478 ) (7,576 ) Income before minority interest, equity in loss of unconsolidated affiliates and discontinued operations 40,320 8,521 39,710 235 Minority interest in income of consolidated subsidiaries (5,730 ) (1,276 ) (5,370 ) (6,717 ) Equity in loss of unconsolidated affiliates - - - (730 ) Net income / (loss) from continuing operations 34,590 7,245 34,340 (7,212 ) Discontinued operations (Note 17): Tax on disposal of discontinued operations (Czech Republic) - 1,277 - (2,530 ) Net income / (loss) from discontinued operations - 1,277 - (2,530 ) Net income / (loss) $ 34,590 $ 8,522 $ 34,340 $ (9,742 ) Currency translation adjustment, net (13,868 ) 44,706 (19,503 ) 77,165 Total comprehensive income $ 20,722 $ 53,228 $ 14,837 $ 67,423 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 PER SHARE DATA (Note 15): Net income / (loss) per share: Continuing operations – Basic $ 0.84 $ 0.18 $ 0.84 $ (0.18 ) Continuing operations – Diluted 0.83 0.18 0.83 (0.18 ) Discontinued operations – Basic 0.00 0.03 0.00 (0.07 ) Discontinued operations – Diluted 0.00 0.03 0.00 (0.07 ) Net income / (loss) – Basic 0.84 0.21 0.84 (0.25 ) Net income / (loss) – Diluted $ 0.83 $ 0.21 $ 0.83 $ (0.25 ) Weighted average common shares used in computing per share amounts (000’s): Basic 40,941 40,597 40,867 39,355 Diluted 41,407 41,186 41,390 39,355 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (US$ 000’s) (Unaudited) Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income / (Loss) Total Shareholders' Equity BALANCE, December31,2006 34,412,138 $ 2,753 6,312,839 $ 505 $ 931,108 $ (31,730 ) $ 133,130 $ 1,035,766 Impact of adoption of FIN 48 - (3,219 ) - (3,219 ) BALANCE, upon the adoption of FIN 48 34,412,138 $ 2,753 6,312,839 $ 505 $ 931,108 $ (34,949 ) $ 133,130 $ 1,032,547 Stock-based compensation - 2,910 - - 2,910 Stock options exercised 227,783 18 - - 2,712 - - 2,730 Net income - 34,340 - 34,340 Currency translation adjustment - (19,503 ) (19,503 ) BALANCE, June30,2007 34,639,921 $ 2,771 6,312,839 $ 505 $ 936,730 $ (609 ) $ 113,627 $ 1,053,024 Class A Common Stock Class B Common Stock Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income / (Loss) Total Shareholders' Equity BALANCE, December31,2005 31,032,994 $ 2,482 6,966,533 $ 558 $ 754,061 $ (52,154 ) $ (24,394 ) $ 680,553 Stock-based compensation - 1,418 - - 1,418 Stock options exercised 77,250 7 - - 1,060 - - 1,067 Shares issued, net of fees 2,530,000 202 - - 168,397 - - 168,599 Conversion of Class B to Class A Common Shares 753,694 61 (753,694 ) (61 ) - Net loss - (9,742 ) - (9,742 ) Currency translation adjustment - 77,165 77,165 BALANCE, June30,2006 as restated (see Note 2) 34,393,938 $ 2,752 6,212,839 $ 497 $ 924,936 $ (61,896 ) $ 52,771 $ 919,060 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) (Unaudited) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income/(loss) $ 34,340 $ (9,742 ) Adjustments to reconcile net income / (loss) to net cash generated from operating activities: Loss from discontinued operations (Note 17) - 2,530 Equity in loss of unconsolidated affiliates, net of dividends received - 730 Depreciation and amortization 110,945 74,429 Impairment charge - 748 Loss on disposal of fixed asset - 1,171 Stock-based compensation (Note 14) 2,605 1,418 Minority interest in income of consolidated subsidiaries 5,370 6,717 Change in fair value of derivative instruments (12,052 ) 1,876 Foreign currency exchange loss, net 5,252 31,487 Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable (25,572 ) (7,970 ) Program rights (100,593 ) (69,836 ) Other assets (8,018 ) 1,963 Accounts payable and accrued liabilities 5,723 (7,893 ) Income taxes payable (274 ) (6,922 ) Deferred taxes (458 ) 5,352 VAT and other taxes payable 4,333 11,217 Net cash generated from continuing operating activities 21,601 37,275 CASH FLOWS FROM INVESTING ACTIVITIES: Net change in restricted cash - (4,068 ) Purchase of property, plant and equipment (25,469 ) (18,461 ) Proceeds from disposal of property, plant and equipment 123 19 Investments in subsidiaries and unconsolidated affiliates (63,017 ) (59,308 ) Repayment of loans and advances to related parties 250 250 Net cash used in continuing investing activities (88,113 ) (81,568 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from credit facilities 135,465 34,765 Payment of credit facilities and capital leases (137,289 ) (65,519 ) Net proceeds from issuance of Senior Notes 199,400 - Redemption of Senior Notes (169,010 ) - Proceeds from issuance of stock options 2,730 1,067 Issuance of shares of Class A Common Stock - 168,599 Excess tax benefits from share based payment arrangements 305 - Dividends paid to minority shareholders (476 ) (679 ) Net cash received from continuing financing activities 31,125 138,233 NET CASH USED IN DISCONTINUED OPERATIONS – OPERATING ACTIVITIES (1,624 ) (1,690 ) Impact of exchange rate fluctuations on cash 7,769 (4,910 ) Net (decrease)/increase in cash and cash equivalents (29,242 ) 87,340 CASH AND CASH EQUIVALENTS, beginning of period 145,904 71,658 CASH AND CASH EQUIVALENTS, end of period $ 116,662 $ 158,998 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd., a Bermuda corporation, was formed in June 1994.Our assets are held through a series of Dutch and Netherlands Antilles holding companies.We invest in, develop and operate national and regional commercial television stations and channels in Central and Eastern Europe.At June 30, 2007, we had operations in Croatia, the Czech Republic, Romania, the Slovak Republic, Slovenia and Ukraine. Our principal subsidiaries, equity-accounted affiliates and cost investments as at June 30, 2007 were: Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Nova TV d.d. (“Nova TV (Croatia)”) 100.0% Croatia Subsidiary Media House d.o.o. 100.0% Croatia Subsidiary Internet Dnevnik d.o.o. 76.0% Croatia Subsidiary CME Media Investments, s.r.o. 100.0% Czech Republic Subsidiary VILJA, a.s. (“Vilja”) 100.0% Czech Republic Subsidiary CET 21 spol., s r.o. (“CET 21”) 100.0% Czech Republic Subsidiary ERIKA a.s. 100.0% Czech Republic Subsidiary MEDIA CAPITOL a.s. 100.0% Czech Republic Subsidiary NOVA-V.I.P. a.s. 100.0% Czech Republic Subsidiary (in liquidation) HARTIC, a.s. 100.0% Czech Republic Subsidiary Galaxie sport s r.o. (“Galaxie Sport”) 100.0% Czech Republic Subsidiary Media Pro International S.A.(“MPI”) 95.0% Romania Subsidiary Media Vision SRL (“Media Vision”) 95.0% Romania Subsidiary MPI Romania B.V. 95.0% Netherlands Subsidiary Pro TV S.A. (“Pro TV”) 95.0% Romania Subsidiary Sport Radio TV Media SRL (“Sport.ro”) 95.0% Romania Subsidiary Media Pro B.V. 10.0% Netherlands Cost investment Media Pro Management S.A. 10.0% Romania Cost investment A.R.J. a.s. (“ARJ”) 100.0% Slovak Republic Subsidiary MARKIZA-SLOVAKIA spol. s r.o. (“Markiza”) 80.0% Slovak Republic Subsidiary GAMATEX spol. s r.o. 80.0% Slovak Republic Subsidiary (in liquidation) A.D.A.M., a.s. 80.0% Slovak Republic Subsidiary (in liquidation) MMTV 1 d.o.o. 100.0% Slovenia Subsidiary Produkcija Plus d.o.o. (“Pro Plus”) 100.0% Slovenia Subsidiary POP TV d.o.o. (“Pop TV”) 100.0% Slovenia Subsidiary Kanal A d.o.o. (“Kanal A”) 100.0% Slovenia Subsidiary Euro 3 TV d.o.o 42.0% Slovenia Equity-Accounted Affiliate MTC Holding d.o.o. 24.0% Slovenia Equity-Accounted Affiliate (in liquidation) Page 8 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) International Media Services Ltd. (“IMS”) 60.0% Bermuda Subsidiary Innova Film GmbH (“Innova”) 60.0% Germany Subsidiary Foreign Enterprise “Inter-Media”(“Inter-Media”) 60.0% Ukraine Subsidiary TV Media Planet Ltd. 60.0% Cyprus Subsidiary Studio 1+1 LLC (“Studio 1+1”) 18.0% Ukraine Consolidated Variable Interest Entity Ukrainian Media Services LLC 99.0% Ukraine Subsidiary Ukrpromtorg -2003 LLC (“Ukrpromtorg”) 65.5% Ukraine Subsidiary Gravis LLC 60.4% Ukraine Subsidiary Delta JSC 60.4% Ukraine Subsidiary Nart LLC 65.5% Ukraine Subsidiary TV Stimul LLC 49.1% Ukraine Equity-Accounted Affiliate Tor LLC (“Tor”) 60.4% Ukraine Subsidiary Zhysa LLC (“Zhysa”) 60.4% Ukraine Subsidiary CME Media Enterprises B.V. 100.0% Netherlands Subsidiary CME Czech Republic II B.V. 100.0% Netherlands Subsidiary CME Romania B.V. 100.0% Netherlands Subsidiary CME Slovak Holdings B.V. 100.0% Netherlands Subsidiary Central European Media Enterprises N.V. 100.0% Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. 100.0% Netherlands Antilles Subsidiary CME SR d.o.o. 100.0% Serbia Subsidiary (in liquidation) CME Ukraine Holding GmbH 100.0% Austria Subsidiary CME Cyprus Holding Ltd. 100.0% Cyprus Subsidiary CME Development Corporation 100.0% Delaware Subsidiary (1) all subsidiaries have been consolidated in our Consolidated Financial Statements. All equity-accounted affiliates have been accounted for using the equity method. All cost investments have been accounted for using the cost method. Page 9 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Page 10 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Croatia We own 100.0% of Nova TV (Croatia), which holds a national terrestrial broadcast license for Croatia that expires in April 2010. Czech Republic We own 100.0% of CET 21, which holds the national terrestrial broadcast license for TV NOVA (CzechRepublic) that expires in 2017. Romania On May 16, 2007, we acquired an additional 20.0% of Media Vision (a production, dubbing and subtitling company) and subsequently on June 1, 2007, we acquired an additional 5.0% of Pro TV and MPI from companies owned by, or individuals associated with, Adrian Sarbu, the general director of our Romanian operations and our Regional Director of Central and Eastern Europe operations, for aggregate consideration of US$ 51.6 million including acquisition costs.
